Title: [Diary entry: 29 June 1790]
From: Washington, George
To: 

Tuesday 29th. Exercised between 5 & 7 Oclock in the Morning on horse back. A good deal of Company, amongst which several Strangers and some foreigners at the Levee to day. On a consultation with the Secretary of State to day, it was thought advisable to direct him to provide two Medals one for the Marqs. de la Luzerne, formerly Minister Plenipo. from France to the U. States of America, & the other for Mr. Van Berkel late Minister from Holland; & To have the Dies with which they were to be struck in France, sent over here. The cost of these Medals would be about 30 Guineas; but the Chain for that designed for the Marqs. de la Luzerne (on Acct. of his attachment & Services to this Country) was directed to Cost about 200 Guineas—the other about 100 Guins.